UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.34)1 Steel Excel Inc. (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) (CUSIP Number) Warren G. Lichtenstein Steel Partners Holdings L.P. 590 Madison Avenue, 32nd Floor New York, New York 10022 (212) 520-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 1, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 858122104 1 NAME OF REPORTING PERSON STEEL PARTNERS HOLDINGS L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 40.3% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 858122104 1 NAME OF REPORTING PERSON SPH GROUP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 40.3% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 858122104 1 NAME OF REPORTING PERSON SPH GROUP HOLDINGS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 40.3% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 858122104 1 NAME OF REPORTING PERSON STEEL PARTNERS HOLDINGS GP INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 40.3% 14 TYPE OF REPORTING PERSON CO 5 CUSIP NO. 858122104 1 NAME OF REPORTING PERSON WARREN G. LICHTENSTEIN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 18,290 * 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 18,290 * 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,290 * 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) LESS THAN 1% 14 TYPE OF REPORTING PERSON IN * Represents 541 Shares underlying Restricted Stock Awards and 17,749 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof. 6 CUSIP NO. 858122104 1 NAME OF REPORTING PERSON JACK L. HOWARD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 10,125 * 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10,125 * 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,125 * 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) LESS THAN 1% 14 TYPE OF REPORTING PERSON IN * Includes 1,875 Shares underlying Restricted Stock Awards and 7,000 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof. 7 CUSIP NO. 858122104 1 NAME OF REPORTING PERSON JOHN J. QUICKE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 10,125 * 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10,125 * 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,125 * 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) LESS THAN 1% 14 TYPE OF REPORTING PERSON IN * Includes 1,875 Shares underlying Restricted Stock Awards and 7,000 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof. 8 CUSIP NO. 858122104 1 NAME OF REPORTING PERSON MARK A. ZORKO 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 208 * 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 208 * 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 208 * 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) LESS THAN 1% 14 TYPE OF REPORTING PERSON IN * Represents Shares underlying a Restricted Stock Unit Award that vests within 60 days of the date hereof. 9 CUSIP NO. 858122104 The following constitutes Amendment No. 34 to the Schedule 13D filed by the undersigned (“Amendment No. 34”).Effective January 1, 2012, as a result of an amendment to a certain management agreement with Steel Partners Holdings L.P., Steel Partners LLC and Warren G. Lichtenstein ceased to have the power to vote and dispose of the securities reported herein owned directly by SPH Group Holdings LLC and Steel Partners Holdings GP Inc. assumed the power to vote and dispose of such securities.Accordingly, this Amendment No. 34, among other things, (a) removes Steel Partners LLC as a Reporting Person and (b) adds Steel Partners Holdings GP Inc. as a Reporting Person.Warren G. Lichtenstein remains a Reporting Person by virtue of his role as President of a subsidiary of the Issuer and a director of the Issuer. Item 2. Identity and Background. Item 2 is hereby amended and restated to read as follows: (a)This statement is filed by Steel Partners Holdings L.P., a Delaware limited partnership (“Steel Holdings”), SPH Group LLC, a Delaware limited liability company (“SPHG”), SPH Group Holdings LLC, a Delaware limited liability company (“SPHG Holdings”), Steel Partners Holdings GP Inc., a Delaware corporation (“Steel Holdings GP”), Warren G. Lichtenstein, Jack L. Howard, John J. Quicke and Mark A. Zorko.Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” Steel Holdings owns 99% of the membership interests of SPHG.SPHG is the sole member of SPHG Holdings.Steel Holdings GP is the general partner of Steel Holdings, the managing member of SPHG and the manager of SPHG Holdings.By virtue of these relationships, each of Steel Holdings, SPHG and Steel Holdings GP may be deemed to beneficially own the Shares owned directly by SPHG Holdings.Warren G. Lichtenstein, an officer and director of Steel Holdings GP, is the President of a subsidiary of the Issuer and a director of the Issuer.Jack L. Howard, an officer of Steel Holdings GP, is a director of the Issuer.John J. Quicke, an employee of a subsidiary of Steel Holdings, is the Interim President and Chief Executive Officer and a director of the Issuer.Mark A. Zorko, an employee of a subsidiary of Steel Holdings, is the Chief Financial Officer of the Issuer.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. Set forth on Schedule A annexed hereto is the name and present principal business, occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted of the executive officers and directors of Steel Holdings GP.To the best of the Reporting Persons’ knowledge, except as otherwise set forth herein, none of the persons listed on Schedule A beneficially owns any securities of the Issuer or is a party to any contract, agreement or understanding required to be disclosed herein. (b)The principal business address of each of the Reporting Persons is 590 Madison Avenue, 32nd Floor, New York, New York 10022. (c)Steel Holdings is a global diversified holding company that engages or has interests in a variety of operating businesses through its subsidiary companies.Steel Holdings may seek to obtain majority or primary control, board representation or other significant influence over the businesses in which it holds an interest.The principal business of SPHG Holdings is holding securities for the account of Steel Holdings.The principal business of SPHG is serving as the sole member of SPHG Holdings and other affiliates.The principal business of Steel Holdings GP is serving as the general partner of Steel Holdings, the managing member of SPHG and the manager of SPHG Holdings.The principal occupation of Warren G. Lichtenstein is serving as the Chairman and Chief Executive Officer of Steel Holdings GP.The principal occupation of Jack L. Howard is serving as the President of Steel Holdings GP and serving as a principal of Mutual Securities, Inc., a registered broker dealer.The principal occupation of John J. Quicke is serving as a Managing Director and operating partner of Steel Partners LLC, a subsidiary of Steel Holdings.The principal occupation of Mark A. Zorko is serving as Chief Financial Officer in Residence of SP Corporate Services, LLC, a management and advisory services company. 10 CUSIP NO. 858122104 (d)No Reporting Person nor any person listed on Schedule A has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person nor any person listed on Schedule A has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Each of the individuals who are Reporting Persons or listed on Schedule A are citizens of the United States of America.Each of the entities who are Reporting Persons are organized under the laws of the State of Delaware. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The aggregate purchase price of the 4,384,399 Shares owned directly by SPHG Holdings is approximately $136,276,464, including brokerage commissions.The Shares owned directly by SPHG Holdings were acquired with funds of SPHG Holdings and an affiliated entity that initially purchased a portion of the Shares prior to being contributed to SPHG Holdings. The Shares beneficially owned by Messrs. Lichtenstein, Howard, Quicke and Zorko represent Shares received pursuant to Restricted Stock Unit Awards, underlying Restricted Stock Awards or underlying Non-Qualified Stock Options, as the case may be, awarded to them in their capacities as directors and officers, as the case may be, of the Issuer. SPHG Holdings effects purchases of securities primarily through margin accounts maintained for it with prime brokers, which may extend margin credit to it as and when required to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules and the prime brokers’ credit policies.In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the accounts. Item 5. Interest in Securities of the Issuer. Item 5(a) is hereby amended and restated to read as follows: (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 10,886,829 Shares outstanding, which is the total number of Shares outstanding as of November 4, 2011 as reported in the Issuer’s Form 10-Q filed with the Securities and Exchange Commission on November 4, 2011. As of the close of business on January 2, 2012, SPHG Holdings owned directly 4,384,399 Shares, constituting approximately 40.3% of the Shares outstanding.By virtue of their relationships with SPHG Holdings, each of Steel Holdings, SPHG and Steel Holdings GP may be deemed to beneficially own the Shares owned directly by SPHG Holdings. 11 CUSIP NO. 858122104 As of the close of business on January 2, 2012, Warren G. Lichtenstein beneficially owned 541 Shares underlying Restricted Stock Awards and 17,749 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof, constituting in the aggregate less than 1% of the Shares outstanding. As of the close of business on January 2, 2012, Jack L. Howard owned directly 1,250 Shares and beneficially owned an additional 1,875 Shares underlying Restricted Stock Awards and 7,000 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof, constituting in the aggregate less than 1% of the Shares outstanding. As of the close of business on January 2, 2012, John J. Quicke owned directly 1,250 Shares and beneficially owned an additional 1,875 Shares underlying Restricted Stock Awards and 7,000 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof, constituting in the aggregate less than 1% of the Shares outstanding. As of the close of business on January 2, 2012, Mark A. Zorko beneficially owned 208 Shares underlying a Restricted Stock Unit Award that vests within 60 days of the date hereof, constituting less than 1% of the Shares outstanding. Item 5(b) is hereby amended and restated to read as follows: (b)Each of the Reporting Persons (other than Messrs. Lichtenstein, Howard, Quicke and Zorko) may be deemed to have shared power to vote and dispose of the Shares reported in this Schedule 13D owned directly by SPHG Holdings. Warren G. Lichtenstein may be deemed to have the sole power to vote and dispose of 18,290 Shares, consisting of 541 Shares underlying Restricted Stock Awards and 17,749 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof. Jack L. Howard may be deemed to have the sole power to vote and dispose of 10,125 Shares, including 1,875 Shares underlying Restricted Stock Awards and 7,000 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof. John J. Quicke may be deemed to have the sole power to vote and dispose of 10,125 Shares, including 1,875 Shares underlying Restricted Stock Awards and 7,000 Shares underlying Non-Qualified Stock Options that are exercisable within 60 days of the date hereof. Mark A. Zorko may be deemed to have the sole power to vote and dispose of 208 Shares underlying a Restricted Stock Unit Award that vests within 60 days of the date hereof. Item 5(c) is hereby amended to add the following: (c)On December 7, 2011, Jack L. Howard received 1,250 Shares in connection with the vesting of a Restricted Stock Unit granted on December 7, 2010. On December 7, 2011, John J. Quicke received 1,250 Shares in connection with the vesting of a Restricted Stock Unit granted on December 7, 2010. 12 CUSIP NO. 858122104 On November 17, 2011, the Issuer awarded Mark A. Zorko, in his capacity as Chief Financial Officer of the Issuer, a Restricted Stock Unit for 2,500 Shares that vests in 12 equal quarterly installments, with an initial vesting date of February 17, 2012. Schedule B annexed hereto lists all transactions in the Shares by SPHG Holdings since the filing of Amendment No. 33 to the Schedule 13D.All of such transactions were effected in the open market. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: Pursuant to Rule 13d-1(k) promulgated under the Exchange Act, the Reporting Persons have entered into an agreement with respect to the joint filing of this statement, and any amendment or amendments thereto. Except as set forth herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibits: Joint Filing Agreement by and among Steel Partners Holdings L.P., SPH Group LLC, SPH Group Holdings LLC, Steel Partners Holdings GP Inc., Warren G. Lichtenstein, Jack L. Howard, John J. Quicke and Mark A. Zorko, dated January 3, 2012. Powers of Attorney. 13 CUSIP NO. 858122104 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:January 3, 2012 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. General Partner By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP LLC By: Steel Partners Holdings GP Inc. Managing Member By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP HOLDINGS LLC By: Steel Partners Holdings GP Inc. Manager By: /s/ Jack L. Howard Jack L. Howard, President STEEL PARTNERS HOLDINGS GP INC. By: /s/ Jack L. Howard Jack L. Howard, President /s/ Jack L. Howard JACK L. HOWARD as Attorney-In-Fact for Warren G. Lichtenstein /s/ Jack L. Howard JACK L. HOWARD 14 CUSIP NO. 858122104 /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for John J. Quicke /s/ Mark A. Zorko MARK A. ZORKO 15 CUSIP NO. 858122104 SCHEDULE A Executive Officers and Directors of Steel Partners Holdings GP Inc. Name and Position Present Principal Occupation Business Address Warren G. Lichtenstein, Chairman, Chief Executive Officer and Director Chairman and Chief Executive Officer of Steel Partners Holdings GP Inc., the General Partner of Steel Partners Holdings L.P., a global diversified holding company c/o Steel Partners Holdings L.P. 590 Madison Avenue, 32nd Floor New York, NY 10022 Jack L. Howard, President, Secretary and Director President of Steel Partners Holdings GP Inc., the General Partner of Steel Partners Holdings L.P., a global diversified holding company, and a principal of Mutual Securities, Inc., a registered broker dealer c/o Steel Partners Holdings L.P. 590 Madison Avenue, 32nd Floor New York, NY 10022 James F. McCabe, Jr., Chief Financial Officer Chief Financial Officer of Steel Partners Holdings GP Inc., the General Partner of Steel Partners Holdings L.P., a global diversified holding company c/o Steel Partners Holdings L.P. 590 Madison Avenue, 32nd Floor New York, NY 10022 Anthony Bergamo, Director Vice Chairman of MB Real Estate, a property management company c/o MB Real Estate 335 Madison Avenue, 14th Floor New York, NY 10017 John P. McNiff, Director Partner of Mera Capital Management LP, a private investment partnership c/o Mera Capital Management LP 161 Washington Street, Suite 1560 Conshohocken, PA 19428 Joseph L. Mullen, Director Managing Partner of Li Moran International, Inc., a management consulting company c/o Li Moran International 611 Broadway, Suite 722 New York, NY 10012 General Richard I. Neal, Director President of Sisvel US, Inc. and Audio MPEG, Inc., licensors of intellectual property c/o Sisvel US, Inc. 66 Canal Center Plaza, Suite 750 Alexandria, VA 22314 Allan R. Tessler, Director Chairman and Chief Executive Officer of International Financial Group, Inc., an international merchant banking firm c/o International Financial Group, Inc. 2500 North Moose Wilson Road Wilson, WY 83014 CUSIP NO. 858122104 SCHEDULE B Transactions in the Shares of the Issuer Since the Filing of Amendment No. 33 to the Schedule 13D Class of Security Securities Purchased Price ($) Date of Purchase SPH GROUP HOLDINGS LLC Common Stock 11/15/11 Common Stock 11/16/11 Common Stock 11/17/11 Common Stock 11/18/11
